The opinion of the court was delivered,
by Thompson, J.
On the trial of this action of assumpsit, a plea involving the forfeiture or invalidity of the charter of the Turnpike Road Company, for some want of performance by the company, or agents of the state, was demurrable, or might have been treated as a nullity by the court. The validity of charters cannot be tried in this collateral way: Irvine v. The Lumberman Bank, 2 W. & S. 204; consequently the court was right in refusing to affirm the plaintiffs’ point.
There is no question before us about the service of the writ. That was cured even if defective, which we do not say was the case, by appearing and pleading to the action.
.But over and above all cavils about titles in the company and in the sheriff’s vendees, stands the fact of a contract between the plaintiffs and defendants to pay to the former the tolls sued for, entered into voluntarily, without any fraud or circumvention, and the use of the road agreed to be paid for, had by the defendants. They got what they contracted for and agreed to pay for. No other party is claiming or likely to claim from them these tolls. Their agreement being fairly entered into and the consideration received by them, they are in equity estopped from setting up defects if they exist in the plaintiffs’ title, even if in other circumstances entitled to do so. But we say nothing about defects. The case does not in its present aspect reach that inquiry. It is sufficient to say that if there were defects in any particular, they did not interfere with the defendants using the road, nor the plaintiffs in keeping it in repair for their use. We see no error in the case, and
The judgment is affirmed.